Citation Nr: 1113009	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  03-09 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include degenerative intervertebral disc disease (IVDS), status post laminectomy, and osteoarthritis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, M. M.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 

INTRODUCTION

The Veteran had active service from October 1960 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to service connection for degenerative intervertebral disc disease, status post laminectomy at L5, lumbar spine.  

In March 2005, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

In July 2005 and December 2006, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.

In a February 2009 decision, the Board denied entitlement to service connection for degenerative IVDS, status post laminectomy.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).

In June 2010 Order, the Court granted the parties' Joint Motion for Remand of the Board's February 2009 decision.  Pursuant to the actions requested in the June 2010 Joint Motion, the Court vacated the Board's decision and remanded the issue of service connection for degenerative IVDS, status post laminectomy, to the Board for readjudication.  Thereafter, the Board obtained a Veterans Health Administration (VHA) medical opinion in March 2011.

As reflected on the title page of this decision, the Board has slightly recharacterized the issue to encompass multiple lumbar spine disorders.  A claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)(claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities and the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.); 38 C.F.R. § 3.159(c)(3).


FINDING OF FACT

A lumbar spine disorder is causally related to active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a lumbar spine disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this decision, as the Board has granted entitlement to service connection for a lumbar spine disorder (a complete grant of the benefit sought on appeal), no additional discussion of VA's duty to notify and assist is necessary for this matter.

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2010); 38 C.F.R. § 3.304(b) (2010).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  

In July 2003, VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  38 C.F.R. § 3.304(b) (2010).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"--that is, a worsening that existed not only at the time of separation but one that still exists currently--is required.  Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Board notes that, typically, congenital or developmental defects are not "diseases or injuries" subject to VA compensation benefits.  38 C.F.R. § 3.303(c).  Nevertheless, if a congenital or developmental defect undergoes an increase in severity, beyond the natural course of the disorder, during a period of active duty service then VA compensation benefits may be warranted.  See generally, 38 C.F.R. § 3.306(a).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background

The Veteran's October 1960 service entrance examination report revealed that his spine was marked as normal.  Additional service treatment records dated in January 1962 documented a slip-and-fall injury on a footlocker, noting that the Veteran struck his right sacral area against the edge.  In-service X-rays of the lumbar spine taken after this incident showed an old congenital defect due to spina bifida involving the posterior aspect of the body of L-5.  He continued to complain of a painful lower back in the sacroiliac area in February 1962 and the examiner listed a diagnosis of bruise.  The Veteran was noted to have another in-service back injury in August 1962 with complaints of continuous pain in the lower back.  Physical examination findings were listed as bilateral sacroiliac strain.  

The Veteran was noted to have complaints of back pain and spasm with tenderness over L4-5 area with any increase in exertion from January 1964 to August 1964.  A narrative summary detailed that the Veteran had received inpatient treatment from February to March 1964 for chronic low back sprain.  A February 1964 hematology note listed clinical data of evolution of back pain.  X-ray reports dated in February and March 1964 revealed degenerative changes about the apophyseal joints between L5 and S1, bilaterally, as well as congenital spina bifida occulta of the L5 vertebra but no evidence of spondylolisthesis.  Findings of spina bifida occulta with long-standing intermittent backache were listed in a May 1964 treatment record.  Physical profile records dated from February to August 1964 showed that the Veteran received duty with limitations due to his chronic low back sprain. 

In a September 1964 service separation examination report, the Veteran's spine was marked as normal.  On a September 1964 Report of Medical History, the Veteran checked "no" to bone, joint, or other deformity, though he did report his orthopedic treatment at Kimbrough Hospital in Ft. Meade, MD.

A post-service private chiropractic examination report documented a back injury on May 6, 1988.  At that time, the Veteran's private treatment provider, J.H.B., D.C., noted an injury earlier in the day to the lower back and ordered the Veteran not to return to work until further notice. 

Private treatment notes from Sarasota Orthopedics Associates dated in July 1989 detailed that the Veteran reported with back pain resulting from a fall injury at work in May 1988.  The examiner listed an impression of spondylolisthesis with possible superimposed disc herniation.  It was noted that a CT scan demonstrated mild disc herniation at L3-4, small disc herniation centrally at the L4-5 level, and some change at the L5-S1 level.  X-rays demonstrated spondylolisthesis at L5-S1 as well as degenerative changes.  

In a September 1989 statement, J.H.B., D.C., noted that the Veteran first came to his office in May 1988 for examination and treatment of the lower back after a work injury.  He indicated that he treated the Veteran using spinal manipulation, ultrasound, EMS, and moist heat.  The Veteran had a reoccurrence of symptoms after getting out of bed in October 1988.  The chiropractor indicated that he had referred the Veteran to an orthopedic surgeon in May 1989.

A December 1989 discharge summary from Memorial Hospital listed preoperative and postoperative diagnoses of L5-S1 spondylisthesis and left L4-5 disk herniation.  It was indicated that the Veteran underwent a decompressive lumbar laminectomy and Gill type procedure at L5-S1, removal of left L4-5 disk, and fusion of L4 to sacrum using EBI stimulator and left iliac graft.  Private treatment notes from Sarasota Orthopedics Associates dated in March 1990 detailed that the Veteran reported with back pain, status post lumbar laminectomy and fusion. 

In an October 1990 statement, J.H.B., D.C., again stated that the Veteran reported with back pain in May 1988 as the result of a work injury.  He indicated that the Veteran had been unable to work from October 1988 to the present.

The Veteran apparently reinjured his low back in 1991 (a finding noted in a January 2002 private treatment note).  In April 1991, he reported with back pain as a result of a work injury. 

A December 2000 private MRI report from The MRI Center of Charlotte County listed an impression of:  1) changes from decompressive laminectomy and probable posterior spinal fusion at L5-S1 level. 2) moderate L2-3 and L3-4 central canal stenosis. 3) moderate left L4-5 neural foraminal stenosis.  4) marked degenerative intervertebral disc disease, Grade I posterior spondylolisthesis, and posterocentral intervertebral disc protrusion at L3-4 level.  A November 2001 private MRI report from the same provider listed an impression of:  1) changes from decompressive laminectomy at L5 and right foraminotomy and facetectomy at L4-5. 2) moderate L3-4 and mild L2-3 central canal stenosis. 3) moderate narrowing of L4-5 neural foramen suggesting impingement upon exiting left L4 nerve root.  4) Grade I-II posterior spondylolisthesis, marked degenerative intervertebral disc disease and prominent posteriorly projecting disc-osteophyte complex at the L3-4 level. 5) marked facet joint arthroplasty bilaterally at L2-3, L3-4, and asymmetrically on the left at L4-5 and L5-S1 levels. 6) suspect bilateral spondylitic defects at L5 level. 7) benign hemangioma involving the left L2 body. 8) No recurrent or residual central canal stenosis at the laminectomy site or other significant abnormalities. 

In a December 2001 statement, the Veteran described suffering an in-service back injury in 1963 with subsequent hospitalization, traction, convalescence leave, and light duty.  He reported a history of a great deal of recurring back pain throughout his life since that incident. 

According to a January 2002 private treatment provider statement, the Veteran reported for treatment for low back pain on April 25, 1991. The physician, J.E.B., M.D., stated that, due to a slipped disc on the job, the Veteran required laminectomy surgery to repair his back.  It was noted that, although the Veteran's symptoms waxed and waned over the years, his back pain had recently increased in severity.  He opined by examination and history that the Veteran's back symptoms were related to a previous injury dating back to 1991. 

In a July 2002 statement, J.H.B., D.C. opined that the Veteran's back symptoms were a result of an injury sustained during his time in the military, as opposed to a work injury in 1988.  The chiropractor relied on the Veteran's in-service medical records, as well as his own records dating back to the Veteran's lumbar surgery in 1989. The chiropractor further stated that, quite often, an injury consistent with the Veteran's in-service injury will cause damage and weakening of the supporting structure, causing the injury to become chronic and, over time, increase the degenerative process with an end result of acute symptoms.  Although aware of the Veteran's congenital defect in the lumbar spine, spina bifida occulta, he stated that, given the small size of the defect and the absence of any "knife clasp deformity," it was very unlikely that his congenital disorder had any effect on the Veteran's current condition. 

Treatment notes from Mease Countryside Hospital showed that Veteran underwent a second spinal fusion in October 2002.  Severe neurocompression was noted at multiple levels as well as a history of work injury and resulting laminectomy.  Post-operative diagnoses were listed as severe lumbar spinal stenosis from L2 through S1, significant degenerative disc disease at multiple levels with neuroforaminal stenosis, neurogenic claudication, and lumbar radiculopathy.   VA treatment records dated in December 2002 and January 2003 detailed that the Veteran had a small fall in the hospital after surgery but that a CT scan showed no major changes.  It was indicated that he underwent aggressive physical therapy since then and was slowly gaining strength back, ambulating currently with a walker and wearing a lumbar brace. 

During his March 2005 Board videoconference hearing, the Veteran testified that he did not have a low back condition prior to service but suffered an in-service low back injury.  While asserting that he had received treatment for low back pain since service, he indicated that his disability was not really documented until May 1988. 

The Veteran was afforded a VA spine examination in September 2005.  The examiner, a VA physician, noted a review of the Veteran's service record.  The Veteran complained of an in-service fall in 1962 that resulted in trauma to the lumbar spine and the examiner noted that the Veteran had undergone two spinal fusions after service.  Following a physical examination, the examiner opined that the Veteran's congenital spina bifida was not as likely as not the cause of his need for surgery in 1999 or thereafter.  The examiner also stated that it was less likely than not that the trauma incurred in 1962 was the cause of the Veteran's surgery.  It was noted that the period of time from the Veteran's in-service trauma to his spinal fusion was too protracted to be the etiological agent for his lumbosacral complaints.  He concluded that he did not feel the injury the Veteran incurred in 1962 was the cause of necessitating surgery 37 years later.  A September 2005 VA X-ray report attached to the examination report listed an impression of disc disease from T12-L1 and through L3-4, status post laminectomy L1-L5, status post fusion of the posterior elements from L3 through L5, presence of spinal rods, and mild to moderate osteoarthritis of the vertebrate and degenerative changes of the facets. 

In October 2005, J.E.B., M.D., issued a medical opinion in contrast to his July 2002 medical report.  He stated that the Veteran, by history, presented a compelling chronology of persistent lower back problems since separation from service.  The Veteran reported chiropractic treatment in 1964-66, treatment through his family physician from 1967-68, hospital treatment and physician therapy from St. Agnes hospital in 1968, exacerbations of back pain again treated by his family physician from 1968-1973, chiropractic treatments from 1973-75, another hospitalization for back pain in 1975, self-treatment from 1975-79, a third hospital stay for back pain in 1979, self-treatment from 1979-84, one episode of severe back pain in 1986, and self-treatment from 1987-88 until he had a reoccurrence of severe back pain in May 1988.  After reviewing the Veteran's records and taking his medical history pertaining to his lower back problems, the private physician then opined that it was more likely than not that the Veteran's current lower back disability stemmed from his initial in-service injury in January 1962. 

A September 2007 operative report from Largo Medical Center detailed that the Veteran underwent multiple low back procedures including exploration of previous laminectomy, hardware removal, revision of decompressive lumbar laminectomy, takedown of in situ fusion, reinstrumentation, and refusion.  Post-procedure diagnoses included severe lumbar neural foraminal stenosis of L4-5, degenerative changes at T12-L1 with segmental deformity, and lumbar radiculopathy of the left lower extremity.  

In an October 2008 VA examination report, it was noted that the VA examiner, a VA physician, reviewed the Veteran's claims file.  The Veteran's 1962 injury, in which he fell sideways and hit his back on a wooden foot locker, was noted to be well documented, as was his subsequent in-service and post-service medical history.  A May 2008 VA X-ray report revealed evidence of lumbar spine surgery with posterior fusion now extending from T11 down through L5 on the left, mild scoliosis of the thoracolumbar spine with convexity to the left, and multilevel degenerative changes.  The examiner diagnosed intervertebral disc diseases status post laminectomy and osteoarthritis of the lumbar vertebrae.  The examiner indicated that review of the claims file showed a lack of medical evidence to support the chronicity of the low back condition from 1964 to 1988.  Ultimately, the examiner opined that the Veteran's intervertebral disc syndrome, status post laminectomy, and osteoarthritis of the lumbar vertebrae were less likely than not caused by, or the result of, his 1962 in-service injury.  While several entries of back treatment were noted during the Veteran's period of active duty, the physician noted that his separation examination was negative for a chronic back disorder.  Further, it was detailed that the Veteran's February 1964 x-rays did not show evidence of spondylolisthesis or spondylosis, and they were also negative for degenerative changes in the intervertebral disc.

In a January 2011 request for a VHA medical opinion, a VA physician was requested to first provide an opinion as to whether it was least as likely as not (50 percent probability or greater) that any diagnosed back disorder, to include osteoarthritis, degenerative joint disease, and intervertebral disc syndrome, had its onset in service or within one year of service discharge or was otherwise etiologically related to the documented in-service back injuries and treatment.  He was then asked to provide an opinion as to whether there was clear and unmistakable evidence that any currently diagnosed lumbar spine disorder preexisted the Veteran's active service, to include any congenital or developmental defect such as spina bifida occulta.  

In the March 2011 VHA medical opinion, a VA orthopedic surgeon detailed his comprehensive review of the Veteran's claims folder.  As to the first question in the VHA medical opinion request discussed above, this physician ultimately concluded that there was a greater than 50 percent likelihood that the Veteran had a spine condition that became symptomatic while he was in the military.  He expressed his belief that the Veteran had a form of isthmic spondylolisthesis which had an undiagnosed pars defect and/or abnormal facet joints at the L5/S1 level.  It was indicated that this condition could take a while to become symptomatic and may take years to progress with common complaints of low back pain and radicular symptoms.  The physician reported that the translation of one vertebrae on another generally does not occur until the intervertebral disk begins to degenerate, opining that the Veteran's degeneration might have been happening while he was in the military.  He noted that magnetic resonance imaging (MRI), which would have shown the condition of the Veteran's disk, was not available at that time.  

The physician added that the presence of spina bifida occulta (a congenital abnormality where portions of the posterior elements of the spine do not form) was an important finding in the Veteran.  He cited to studies that showed a high correlation between pars interarticularis defects and spina bifida occulta.  

The physician addressed the Veteran's ongoing complaints of his spine disorder since service.  He noted that spine degenerative problems often have times of when symptoms improved followed by times of worsening symptoms and that small events may result in exacerbating the pain (such as his on the job injuries).  It was noted that it was apparent from physician statements and the Veteran that he did seek back treatment through the years between service and his first spinal surgery.  The physician highlighted that the treatment during that time period had not been very well documented but found that it was not unreasonable in his opinion as back symptoms likely did come and go.  

As to whether there was clear and unmistakable evidence that any currently diagnosed lumbar spine disorder preexisted the Veteran's active service, to include any congenital or developmental defect such as spina bifida occulta, the physician reported that the record did not show any back problems before service.  He repeated that isthmic spondylolisthesis has been known to take time to become symptomatic and that the Veteran's 1962 X-ray report after his in-service fall did not mention degenerative changes at L5/S1.  While noting that a lumbar spine disorder was likely a condition the Veteran would have developed eventually even if he had not been in military service, the physician opined that the Veteran's spine did become symptomatic during his military career and that it was not possible to say that his military service did not contribute to the lumbar spine becoming symptomatic. 

Analysis

As discussed above, post-service VA and private treatment records showed that the Veteran was treated for multiple low back disorders, to include L5-S1 spondylolisthesis, disc herniations at L4-5 and L3-4, intervertebral disc disease, spinal stenosis, osteoarthritis, and lumbar radiculopathy.  Shedden element (1) is therefore met.

Shedden element (2) is also satisfied as to this claim.  While service treatment records detailed findings of a congenital defect diagnosed as spina bifida occulta, records also contained notations of two in-service lumbar spine injuries as well as multiple other lumbar spine findings, including chronic low back strain and degenerative changes about the apophyseal joints between L5 and S1 bilaterally.  

Consideration has been given to the theory that the Veteran's spine disability preexisted service and was subsequently aggravated thereto.  In this case, the Veteran's spine was marked as normal at entry into service and there is no clear and unmistakable evidence that the claimed lumbar spine disorder pre-existed his military service.  Consequently, the Board finds that the presumption of soundness at entry into service is not rebutted by the evidence of record.  The outstanding question is therefore whether there is sufficient evidence to establish that the Veteran's has a current low back disability that his related to his active service, i.e., Shedden element (3).  

In this case, there are conflicting medical nexus opinions concerning the onset date and etiology of the Veteran's claimed low back disorder.  The Board acknowledges the negative medical opinions of the VA examiners in the September 2005 and October 2008 VA examination reports of record as well as the January 2002 private physician statement.  However, based on the findings in the July 2002 and October 2005 private medical opinions as well as the March 2011 VHA opinion, and the Veteran's credible and longstanding statements that this disorder began during and persisted after service, the Board concludes that there is support for the conclusion that the Veteran's claimed, current low back disorder had its onset during his period of active military service.  Crucially, the VHA examiner concluded that there was a greater than 50 percent likelihood that the Veteran had a spine condition that became symptomatic while he was in the military.  Indeed, as noted, emphasis was placed on the fact that, even if his back disorder was considered to be a congenital defect, it was not possible to say that his military service did not contribute to the lumbar spine becoming symptomatic.  After consideration of all of the evidence, the Board finds it is as likely as not that the Veteran's lumbar spine disorder was incurred during his period of active military service.  Thus, Shedden element (3) is found to be satisfied.

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise with regard to this claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for a lumbar spine disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted.

ORDER

Entitlement to service connection for a lumbar spine disorder, claimed as degenerative intervertebral disc disease, status post laminectomy, and osteoarthritis, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


